PER CURIAM.
The appellant seeks review of his convictions and sentences for attempted trafficking in cocaine and resisting an officer without violence. The state concedes error as *833to the trafficking count in accordance with Ross v. State, 528 So.2d 1237 (Fla. 3d DCA 1988) rev. denied, 537 So.2d 569 (Fla.1988). We find no error in the denial of the motion for mistrial Gillion v. State, 573 So.2d 810 (Fla.1991) and Robinson v. State, 561 So.2d 1264 (Fla. 3d DCA 1990), therefore the cause is remanded to the trial court with directions to reduce the subject conviction to simple possession of cocaine, §§ 893.-13(1)(e), 893.13(2)(a)(4), Florida Statutes (1985) and thereafter impose an appropriate sentence.
Affirmed with directions.